Case 9:20-cr-80095-AMC Document 87 Entered on FLSD Docket 09/01/2021 Page 1 of 2




                              UNITED STATE DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                               CASE NO. 20-80095-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  KEVIN CARDENAS,

          Defendant.
                                           /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 79]. On August 9,

  2021, Magistrate Judge Reinhart held a Change of Plea hearing during which Defendant pled guilty

  to Count One of the Information pursuant to a written plea agreement and stipulated factual proffer

  [ECF No. 74]. Magistrate Judge Reinhart thereafter issued a Report and Recommendation on

  Change of Plea [ECF No. 79]. No party has filed objections to the Report, and the time to do so

  has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 79] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Kevin Cardenas as to Count One of the

             Information is ACCEPTED;

         3. Defendant Kevin Cardenas is adjudicated guilty of Count One of the Information,

             which charges him with conspiracy to commit wire fraud, in violation of 18 U.S.C.
Case 9:20-cr-80095-AMC Document 87 Entered on FLSD Docket 09/01/2021 Page 2 of 2

                                                       CASE NO. 21-80095-CR-CANNON


             § 1349 [ECF No. 1].

          DONE AND ORDERED in Chambers at Fort Pierce, Florida this 1st day of September

  2021.




                                                 ________________________________
                                                 AILEEN M. CANNON
                                                 UNITED STATES DISTRICT JUDGE


   cc:     counsel of record
